El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El apelante Francisco A. Franceschi viajaba en la tarde de nn domingo en nn ómnibus de motor, llamado aquí gua-gua, que tuvo un choque con un automóvil guiado por el apelado en la intersección de la calle de Cañáis del barrio de Santurce de esta ciudad con la carretera que pasando por ese sitio conduce a Río Piedras, resultando Franceschi con contusiones en el brazo y costado derecho de su cuerpo, y en sn demanda reclamando indemnización de daños y *162perjuicios alegó que el accidente tuvo lugar por haber sa-lido el demandado de la calle Canals sin tocar bocina y a mucha velocidad.
El demandado negó los hechos de esa demanda y cele-brado el juicio recayó sentencia declarando sin lugar la demanda.
En el recurso de apelación interpuesto por el deman-dante alega los siguientes motivos de error:
“1. — La Corte de Distrito cometió manifiesto error en la aprecia-ción de la prueba.
“2. — La Corte de Distrito cometió manifiesto error al encontrar que el demandado-apelado Francisco Fournier, no fué culpable de negligencia en el accidente que dió origen a este pleito.
“3. — La Corte de Distrito cometió error al declarar sin lugar la demanda en este caso.
“4. — La Corto de Distrito cometió error al imponer las costas al demandante. ’ ’
Podemos considerar conjuntamente los tres primeros mo-tivos porque están tan íntimamente relacionados que el se-gundo y tercero son consecuencia de que existe el primero.
La corte inferior fundó su sentencia en que la evidencia que fué presentada en el juicio resultó contradictoria por cuanto los testigos del demandante tendían a pro-bar que el automóvil guiado por el demandado desembocó por la calle de Canals hacia la carretera a gran velocidad y fué.a chocar contra la guagua, mientras que los testigos del demandado tendían a probar que al salir el automóvil de la calle de Canals se paró teniendo parte de él en dicha calle y otra parte en la carretera, en cuyo momento pasaban dos guaguas regateando chocando una de ellas con el automóvil, cuyo conflicto de evidencia resolvió a favor del demandado por las fotografías del automóvil que fueron tomadas después del accidente, que demuestran que el automóvil recibió el choque en la mitad de su costado izquierdo sin haber sufrido desperfecto alguno en su parte delantera, por lo que llegó a la conclusión de que el accidente no fué *163debido en manera alguna a culpa o negligencia del deman-dado.
Ciertamente la evidencia fué contradictoria y no encon-tramos que la corte inferior cometiera error en la resolu-ción de ese conflicto, especialmente teniendo en cuenta que el automóvil del demandado sufrió los desperfectos en su parte media izquierda y ninguno en su parte delantera, según aparece de las fotografías obrantes en los autos, lo que induce a creer que fué la guagua la que chocó con el automóvil, con mayor motivo cuanto que la guagua sufrió desperfectos en su parte delantera, pues el testigo ■ Pablo Casiano, cabo de la policía encargado del servicio del trá-fico por ese sitio, declaró que entre otros desperfectos la guagua tenía el bonete y el guardalodo doblados;- según Jorge Castro, mecánico que arregló la guagua, ésta, entre otros desperfectos, tenía el radiador roto y la defensa del-mismo y el eje delantero doblados; y según Fernando Ber-múdez, uno de. los pasajeros de la guagua, el choque fué en la parte delantera de la guagua siendo todos esos testigos presentados por el demandante.
 El hecho de que el apelado se declaró culpable en una denuncia criminal por violar la ley de automóviles formulada con motivo de ese accidente no tiene importancia en un procedimiento civil para por él llegar a la conclusión de que debió ser condenado en este pleito; ni tampoco tiene importancia el hecho de que habiendo alegado el demandado en su contestación jurada que tocó su bocina al salir de la calle de Canals, nada dijese sobre esto cuando declaró en el juicio, pues tal omisión no significa una contradicción con su contestación, como alega el apelante.
Como no encontramos motivo para variar la conclusión de la corte inferior en la resolución del conflicto de la evidencia, es sostenible su conclusión de que el.apelado no tuvo culpa ni negligencia en dicho accidente y también en cuanto a la condena en costas.

La sentencia apelada debe ser confirmada.